Citation Nr: 0420091	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-18 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to compensation for cataracts under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active duty from November 1968 to July 1970.

This appeal arises from a November 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied entitlement to 
compensation for cataracts under the provisions of 
38 U.S.C.A. § 1151.  The Board of Veterans' Appeals (Board) 
forwarded this case for an independent medical opinion from 
VA's Health Administration (VHA) in June 2003.  The case and 
VHA opinion have now returned for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided a letter addressing the 
evidence necessary to substantiate his claim for compensation 
for cataracts under the provisions of 38 U.S.C.A. § 1151 and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, he 
has not been requested to provide any evidence in his 
possession that pertains to the claim.  Thus, the veteran 
must be provided the above notice prior to consideration of 
the issue on appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  The veteran should also be 
requested to provide any evidence in his 
possession that pertains to the claim.  A 
record of his notification must be 
incorporated into the claims file.

2.  Then, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


